    Case: 1:19-cr-00864 Document #: 37 Filed: 12/06/19 Page 1 of 2 PageID #:363




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 19 CR 864
              v.
                                              Judge Thomas M. Durkin
 RISHI SHAH,
 SHRADHA AGARWAL,
 BRAD PURDY, and
 ASHIK DESAI

                 UNOPPOSED MOTION FOR ENTRY OF
              PROTECTIVE ORDER GOVERNING DISCOVERY

      NOW COMES the United States, by BRIAN HAYES, Attorney for the United

States Acting Under Authority Conferred by 28 U.S.C. § 515, and ROBERT ZINK,

Chief of the Fraud Section of the Criminal Division, United States Department of

Justice, pursuant to Fed. R. Crim. P. 16(d) and 18 U.S.C. § 3771(a), and states as

follows in support of its moves for the entry of an agreed protective order, and in

support thereof states as follows:

      1.     The superseding indictment in this case charges defendants Rishi Shah,

Brad Purdy and Shradha Agarwal with mail fraud in violation of 18 U.S.C. § 1341,

wire fraud in violation of 18 U.S.C. § 1343, and bank fraud in violation of 18 U.S.C. §

1344. The superseding indictment further charges Shah with engaging in monetary

transactions with criminally derived property in violation of violation of 18 U.S.C. §

1957, and charges Purdy with making false statements to a financial institution

violation of 18 U.S.C. § 1014. In addition, the superseding indictment charges Ashik

Desai with wire fraud.



                                          1
    Case: 1:19-cr-00864 Document #: 37 Filed: 12/06/19 Page 2 of 2 PageID #:363




      2.     The discovery to be provided by the government in this case includes

sensitive information, whose unrestricted dissemination could adversely affect law

enforcement interests and the privacy interests of third parties.

      3.     The government has discussed the proposed protective order with

counsel for defendants, who have stated that the defendants have no objection to the

proposed order.

      WHEREFORE, the government respectfully moves this Court to enter the

proposed protective order.

                                       Respectfully submitted,

                                       BRIAN HAYES
                                       Attorney for the United States
                                       Acting Under Authority Conferred
                                       By 28 U.S.C. § 515
                                       Northern District of Illinois

                                 By:   /s/ Matthew Madden
                                       MATTHEW MADDEN
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 886-2050


                                       ROBERT ZINK
                                       Chief, Fraud Section
                                       Criminal Division

                                 By:   /s/ William Johnston
                                       WILLIAM JOHNSTON
                                       Assistant Chief
                                       (202) 514-0687
                                       Kyle C. Hankey
                                       Trial Attorney

Dated: December 6, 2019

                                          2
